DETAILED ACTION
This Final action is responsive to communications: 05/24/2021.
Applicant amended claims 1-7, 9-14, and 17; added new claims 18-20; Claims 8, 15, and 16 are in cancelled status. Claims 1-7, 9-14, and 17-20 are pending. Claims 1 and 14 are independent.

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Applicant is requested to check all claim informality, language issues (e.g. antecedent issues) for all claims to expedite prosecution since informality scrutiny in this office action is not exhaustive and applicant’s co-operation is sought in this regard.

Claim Interpretation (invoking 35 U.S.C. §112(f))
4	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
The APPARATUS claims teach generic memory controller (corresponds to drawing Fig. 1: 120 and para [0018], para [0019], para [0006] description) and uses a means type approach (software, algorithmic approach, see Fig. 8 method/ algorithm; and Fig. 3-Fig. 7 timing diagrams represent algorithmic function) to show functional results and very specific functional tasks.
Such claim limitation(s) is/are claims 1-7, 9-13, and 18. For example, see following:
Claim 1. A memory device, comprising: 
A DRAM memory, comprising a plurality of memory banks; and 
a memory controller, coupled to the DRAM memory  and configured to  divide the memory banks into at least a first group and a second group (generic memory controller  which uses a means/ software type  approach to show functional results and perform very specific functional tasks) and 
to perform a first refresh operation on the first group and the second group sequentially,  (generic memory controller  which uses a means/ software type  approach to perform selective sequential refresh)
wherein during a period where the memory controller performs the first refresh operation on one of the first group and the second group, the memory controller performs a second refresh operation on a victim row of the other one of the first group and the second group,
(Limitation directed to selective refresh operation after certain operation conditions e.g. certain number of cycle or certain state/ condition detection and which requires specific/ additional hardware details for controlling and operating such selective operations)
wherein a time required for the second refresh operation performed on the victim row of the other one of the first group and the second group is shorter than a time required for the first refresh operation performed on one of the first group and the second group. (Limitation requires hammer refresh controller, timing circuitry, additional hardware, additional hooks within memory device to perform the tasks described)
Regarding claim 1 (and other dependent claims) and apparatus claim deficiency, a number of Prior Arts are produced herewith which disclose sufficient structures and “hooks” to perform controller functions. For example, the disclosure and drawings lack individual “management” units or circuits and “hooks” in memory device that works in conjunction with controller to implement the selective refresh and hammer refresh operations, For example, see prior art US 10504577 B1 e.g. Fig. 1, Fig. 2,  and Fig. 5 (and other figures) which is on a similar operation shows enough controller hardware and memory hooks to perform RHR operations. US 10504577 B1 teaches management units, hardware, memory “hooks” associated with controller that enables associate “RHR operation” (see Abstract). Further, see Fig. 1-Fig. 2 which teaches sufficient hooks within memory device that works in conjunction with the controller. See also, US 10790005 B1 Fig. 1-7 disclosure that teaches sufficient controller hardware and “hooks” to perform Hammer refresh operations, masking needed for specific functions. See also US Patent US 9117544 B2 Fig. 4 utilizing refresh command truth table being used by controller. See also, US 10170174 B1 shows sufficient hardware to perform claimed functions.
Claim 2. The memory device of claim 1, wherein when the memory controller performs the first refresh operation on the first group in response to an auto-refresh command, the  memory controller performs the second refresh operation on the victim row of the second group. (Limitation requires specific hardware within controller and  “hooks” to use “auto-refresh” and perform selective and back to back operations as claimed. Limitation requires specific hardware within controller and “hooks” within memory device that uses “auto-refresh” command to perform selective row and block level refresh and implements selective hammer refresh as best understood).
Claim 3. The memory device of claim 2, wherein after the memory controller performs the first refresh operation on the first group, the memory controller performs the second refresh operation on the victim row of the first group after a row precharge time. (Limitation requires specific hardware within controller and  “hooks” for row precharge, to use “auto-refresh” and perform selective and back to back operations as claimed)
Claim 4. The memory device of claim 3, wherein the first group is at least divided into a first sub-group and a second sub-group, and after the memory controller performs the first refresh operation on the first sub-group, the memory controller performs the second refresh operation on the victim row of the first sub-group after the row precharge time.
(In addition to above, Limitation requires group or, sub-group “management unit” or engine )
Claim 5. The memory device of claim 4, wherein the memory controller sequentially performs the first refresh operation on the first sub-group and the second sub-group.
(In addition to above, Limitation requires group or, sub-group “management unit” or engine specializing in sequencing and piping )
The memory device of claim 3, wherein the first group is at least divided into a first sub-group and a second sub-group, and after the memory controller performs the first refresh operation on the second sub-group, the memory controller performs the second refresh operation on the victim row of the second sub-group after the row precharge time. (In addition to above, Limitation requires hardware, “hooks” to handle selective and timed operation)
Claim 7. The memory device of claim 6, wherein the memory controller sequentially performs the first refresh operation on the second sub-group and the first sub-group.
. (See above analysis)
Claim 9. The memory device of claim 18, wherein after the memory controller performs the second refresh operation on the victim row of the second group, the memory controller performs the first refresh operation on the second group after the row precharge time.
. (See above analysis)
Claim 10. The memory device of claim 9, wherein the second group is at least divided into a third sub-group and a fourth sub-group, and after the memory controller performs the second refresh operation on the victim row of the fourth sub-group, the memory controller performs the first refresh operation on the fourth sub-group after the row precharge time. (See above analysis)
Claim 11. The memory device of claim 10, wherein the memory controller sequentially performs the first refresh operation on the third sub-group and the fourth sub-group. (See above analysis)
The memory device of claim 9, wherein the second group is at least divided into a third sub-group and a fourth sub-group, and after the memory controller performs the second refresh operation on the victim row of the third sub-group, the memory controller performs the first refresh operation on the third sub-group after the row precharge time. (See above analysis)
Claim 13. The memory device of claim 12, wherein the memory controller sequentially performs the first refresh operation on the fourth sub-group and the third sub-group. (See above analysis).
Claim 18. The memory device of claim 1, wherein when the memory controller performs the first refresh operation on the second group in response to an auto-refresh command, the memory controller performs the second refresh operation on the victim row of the first group. (See above analysis).
The term "configured to perform" or “performs” in each of the limitations highlighted in claims 1-7, 9-13, 18 above is a generic placeholder that is not preceded by specific structural modifier (besides reciting generic “memory controller”). For instance, none of the modifiers of recites specific circuitry structure to perform the respective function(s). Specification does not appear to set forth corresponding structure(s) for the recited functions in the limitations of claims 1-7, 9-13, 18. Because the limitations above are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 1-7, 9-13, 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 
Claims 1-7, 9-13, 18 fails to comply with the written description requirement.
Because the claim recites terms and functional limitations of claims 1-7, 9-13, 18 above (see Claim Construction Section in this Office action and additional analysis) without having adequate support for corresponding structure(s) in the specification as these claim limitations invoke 35
U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (see Claim Interpretation above as set forth in this Office action and detailed analysis performed above in that section). As such, claims 1-7, 9-13, 18  recite functions that have no limits and covers every conceivable means for achieving the stated function in each of the limitations highlighted above. That is, the Applicant fails to provide corresponding structure or acts that one of ordinary skill in the art would be able to determine its structural or functional equivalence. Without being able to determine this, how would one of ordinary skill in the art have the requisite notice that to infringe on the claim. 
Disclosure Fig. 1: 120 or, spec para [0018], para [0019] teaches controller is a generic “means” or “black box” type means without definite architecture. It is not clear what “controller” encompasses and Fig 1 fails to show any circuitry besides showing a black box. Spec fails to show any specific hardware associated with “controller”. See further the analysis performed in the section above for 112F which shows lack of hardware to perform the claimed functions. The term "configured to" or “performs” in each of the limitations highlighted in claims 1-7, 9-13 above is a generic placeholder that is not preceded by specific structural modifier (besides reciting generic “controller”). For 
In summary, in view of the patent documents and publications discussed above, the instant disclosure lacks the following:
1) High level architectural segments or, high level circuitry or, high level components (e.g. different management engines) within control unit or memory controller that performs the claimed tasks.
2) High level circuitry hooks in memory device that work in conjunction with controller to perform the claimed functions.
See the patent documents (described/ analyzed above) that has sufficient components described in the disclosure. 
In Halliburton Oil Well Cementing Co. v. Walker, 329 U.S. 1 (1946), where U.S. Supreme Court made this important observation, ". . . a patentee
cannot obtain greater coverage by failing to describe his invention than by
describing it as the statute commands." In other words, if applicant does not have
sufficient written description to support a narrow means-plus-function claim, then
applicant cannot seek a broader claim to the function. Both are defective under
112's written description requirement.

The Applicant can amend:
(a) Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
For example converting all claims to method claims; Fig. 8 algorithm and other figures and description has sufficient support and written description for method claims as best understood by Examiner.
(b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(c) Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
Or
The Applicant can affirmatively disclaim:
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize 
(a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01 (o) and 2181.

Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 14, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SHIN et al. (US 2019/0333573 A1). Further supported by BAINS et al. (US 2014/0059287 A1) for limitation analysis.
Regarding independent claim 1, SHIN teaches a memory device (Fig. 1: 10 “semiconductor memory device”, see e.g. para [0005]), comprising: 
a DRAM memory (e.g. Fig. 7a unit), comprising a plurality of memory banks (disclosed DRAM device comprises banks, see e.g. Fig. 7a: BLK’s), 
a memory controller (Fig. 1, 10, 11), coupled to the DRAM memory (Fig. 1: 22) and 
configured to divide the memory banks into at least a first group (Fig. 7a in context of para [0060]: groups BLK1, BLK9, BLK17, BLK25) and a second group (Fig. 7a in context of para [0060]: group BLK3-BLK7, BLK11-BLK15, BLK19-BLK23, and BLK27-BLK32);
and to perform a first refresh operation on the first group and the second group sequentially (in context of Fig. 9: see e.g. sequential activation of WL1 between the two groups during refresh cycle), 
wherein during a period where the memory controller performs the first refresh operation on one of the first group and the second group, the memory controller performs a second refresh operation on a victim row of the other one of the first group and the second group (Fig. 7a and Fig. 9 in context of para [0060]. Normal refresh operation on BLK1, BLK9, BLK17, BLK25.  Hammer row address signal hra in at least one of the memory cell array blocks BLK3 to BLK7, BLK11 to BLK15, BLK19 to BLK23, and BLK27 to BLK32. The normal refresh operation and the hammer further supported by Bains Fig. 2B “victim row” is in different area 246 than the “target row” area 244. See Fig. 2B in context of para [0039] :”… the victim row is in an area of memory different from the target of excessive access…”. See also para [0042] and para [0011]),
wherein a time required for the second refresh operation performed on the victim row of the other one of the first group and the second group is shorter than a time required for the first refresh operation performed on one of the first group and the second group (see Fig. 9: total refresh time for rra2 is greater than total refresh time for hra2 within tRFC).
Regarding claim 2, SHIN teaches the memory device of claim 1, wherein when the memory controller (Fig. 1: 10, 11) performs the first refresh operation on the first group in response to an auto-refresh command (para [0023]: “auto-refresh command” is used). 
the memory controller (Fig. 1: 10, 11) performs the second refresh operation on the victim row of the second group (para [0060] in context of Fig. 9: “…The normal refresh operation and the hammer refresh operation may be simultaneously performed…”).
Regarding independent claim 14, SHIN teaches a method for refreshing a memory device, wherein the memory device comprises a plurality of memory banks, the method comprising: dividing the memory banks at least into a first group and a second group; and performing a first refresh operation on one of the first group and the second group sequentially; wherein during a period where the first refresh operation is performed on one of the first group and the second group, a second refresh operation is 
(See claim 1 rejection analysis)
Regarding claim 18, SHIN teaches the memory device of claim 1, wherein when the memory controller performs the first refresh operation on the second group in response to an auto-refresh command, the memory controller performs the second refresh operation on the victim row of the first group (see claim 1, 2 analysis).

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 19 and 20 is rejected under 35 U.S.C. 103 as being unpatentable over SHIN et al. (US 2019/0333573 A1), in view of BAINS et al. (US 2014/0059287 A1). 
Regarding claim 19, SHIN teaches the  method for claim 14.
SHIN teaches – 
the first refresh operation is performed on one of the first group and the second group in response to an auto-refresh command (para [0023]: “auto-refresh .
SHIN is silent with respect to remaining provisions of this claim.
BAINS teaches - 
performing the second refresh operation on the victim row of the other one of the first group and the second group after a row precharge time (BAINS para [0089] and para [0090]: tRP used). 
SHIN and Bains are in analogous field of art of DDR system.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Bains into the teachings of SHIN such that claimed limitations are met in order to increase refresh speed.
Regarding claim 20, SHIN teaches the  method for claim 14.
SHIN teaches – 
wherein dividing the memory banks at least into the first group and the second group further includes dividing the first group at least into a first sub-group and a second sub-group (see Fig. 9 Table content in context of para [0087]: bank groups are formed using Fig. 9: row2 scheme and bank sub-groups are formed using Fig. 9: row 1 scheme), and 
wherein after the first refresh operation is performed on one of the first sub-group and the second sub-group, performing the second refresh operation on the victim row of any one of the first sub-group and the second sub-group after the row precharge time (This limitation is similar to group refreshing and This limitation can be derived from the group refresh usage and Fig. 9, para [0087] and para [0091] group addressing scheme) .
SHIN and Bains are in analogous field of art of DDR system.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Bains into the teachings of SHIN such that victim rows of non-target region/ bank groups can be refreshed at the time of target refresh in order to reduce DDR based systems “…intermittent failures with heavy workloads…” (Bains para [0005]).

Examiner note: The absence of art rejection should not be taken as indication that the prior art may be silent on relevant anticipatory/obviousness teachings (specially dependent claim sets in apparatus claims). The invention as claimed seems to depart, as the analysis in this Office Action presents, from teachings found in the drawings/specification of the instant Application in such a way that makes all art rejection at this time an exercise in futility.




Response to Arguments
1. 	Based on applicant’s amendments, title objection is withdrawn.
2. 	In the amendment filed, applicant had not shown clear support for their amendment. Applicant must show support in their originally filed disclosure per MPEP 2163(II)(A). For example, applicant has not explained where support for limitation exist in disclosure  “..wherein a time required for the second refresh operation performed on the victim row of the other one of the first group and the second group is shorter than a time required for the first refresh operation performed on one of the first group and the second group…” or, support for other added limitations are not explained.
3. 	Applicant's arguments filed 05/24/2021 have been fully considered but they are not persuasive. Partially MOOT since new rejection analysis added based on existing references.
3a. Applicant argues that the anticipation rejection of claim 1 over SHIN is not proper because SHIN does not teach `”… a memory controller ... configured to perform a first refresh operation on the first group and the second group sequentially, wherein during a period where the memory controller performs the first refresh operation on one of the first group and the second group, the memory controller performs a second refresh operation on a victim row of the other one of the first group and the second group…” (see Remarks pages 14-16)
Applicant’s argument is not persuasive because applicant had not provided sufficient reasons against their arguments and has analyzed SHIN prior art in its entirety. See new formulated rejection analysis.
3b. Applicant argues that the anticipation rejection of claim 1 over SHIN is not proper because SHIN does not teach "wherein a time required for the second refresh operation performed on the victim row of the other one of the first group and the second 
Applicant’s argument is not persuasive because applicant had not provided sufficient reasons against their arguments and has analyzed SHIN prior art in its entirety. See new formulated rejection analysis. The limitation is easily deduced from Fig. 9 disclosure of rra2 and hra2 periods shown. See rejection analysis.
3c. Claim 14 arguments against Lee reference are not valid Lee is not being used in current rejection.



Prior Art Not Relied Upon
The prior art made of record and not relied upon (MPEP § 707.05) is considered pertinent to applicant's disclosure : 
Halbert (US 9,564,201 B2): Fig. 1-Fig. 8 disclosure applicable for all claims.
SHIN (US 2019/0348107 A1): Fig. 1-Fig. 16B disclosure applicable for all claims. Prior art teaches memory device a plurality of memory banks, a hammer address manager, and a  refresh controller.  The hammer address manager manages access addresses with  respect to the plurality of memory banks and provides a hammer address for a  hammer refresh operation among the access addresses, the hammer address being  the access address that is accessed more than other access addresses.  The  refresh controller generates a hammer refresh address signal based on the  hammer address, the hammer refresh address signal corresponding to a row that  is 
Kunce et al. (US 2010/0080075 A1): Fig. 1-Fig. 9 disclosure applicable for all claims.
Prior art teaches memory device comprises a plurality of banks and a refresh controller. Each bank is logically divisible into at least two different sections of memory cells during a refresh operation. The refresh controller successively identifies each of the sections using a first portion of a row address and addresses a row of memory cells included in each of the sections using a second portion of the row address. The refresh controller also successively selects two or more different groups of the banks during different time intervals each time a different one of the sections is identified. The refresh controller refreshes the addressed row of memory cells included in the most recently identified section of each bank for the most recently selected group of banks.
It is suggested that applicant consider all prior arts made of record for any future amendments or abandonment to expedite prosecution.

Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. In addition, all spec or, any other objections must be over-come.
It is suggested to include following suggested limitation to claim 17 in addition:
1) Include all limitations that were excluded in previous amendment (and adjust dependent claims accordingly)
2) add limitation : “…wherein victim row refresh operation is hidden without affecting either the frequency of normal refresh operation and the time allocated to normal refresh operation for each refresh command...”
 
	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIQUE SIDDIQUE whose telephone number is (571)270-0424.  The examiner can normally be reached on 7:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander George Sofocleous can be reached on (571) 272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MUSHFIQUE . SIDDIQUE
Primary Examiner
Art Unit 2825


/MUSHFIQUE SIDDIQUE/Primary Examiner, Art Unit 2825                                                                                                                                                                                                        
(Master of Engineering, Electrical Engineering, USA)